Citation Nr: 0421124	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  01-08 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for memory loss.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
low back disability.  

3.  Entitlement to service connection for median nerve 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1972, December 1990 to April 1991, and July 1991 to April 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

By rating action in September 1995, the RO denied service 
connection for various conditions including fatigue, memory 
loss, gastrointestinal problems, and sleep disturbance.  
Following a notice of disagreement, the RO issued an October 
1995 Statement of the Case.  The veteran perfect an appeal to 
the Board of these issues by filing a VA Form 9, Appeal to 
Board of Veterans' Appeals, in February 1996.  

In November 1996, the veteran testified at a hearing before a 
RO hearing officer.  At that hearing, he withdrew his claim 
for service connection for gastrointestinal problems.  
Accordingly, this issue is no longer on appeal.  See 
38 C.F.R. § 20.204 (2003).  

The RO subsequently awarded service connection for memory 
loss by rating action in December 1997.  While this satisfied 
his appeal of the denial of service connection for memory 
loss, the issues of service connection for fatigue and sleep 
disturbance were not resolved by this action and have not 
been withdrawn by the veteran.  Neither of these issues has 
been addressed by the RO since the issuance of a supplemental 
statement of the case in September 1997, nor has either issue 
been certified for Board consideration.  Therefore, both 
issues are referred to the RO for appropriate action.  

The veteran also perfected an appeal of a July 2001 rating 
decision that denied service connection for degenerative 
joint disease and a cervical spine disability and a July 2003 
rating decision that denied service connection median nerve 
disability.  The Board notes that it is clear from the 
veteran's statements that the degenerative joint disease for 
which service connection is sought is in the cervical spine.  
There is no indication that the veteran is seeking service 
connection for degenerative joint disease of any other joint.  
The Board will limit its consideration accordingly. 

The record also reflects that the veteran is seeking a total 
rating based on unemployability due to service-connected 
disabilities, service connection for psychiatric disability 
(other than memory loss), and service connection for loss of 
use of the lower extremities and disability manifested by 
loss of balance.  These matters are still being considered by 
the RO.  They are not currently before the Board.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Also, VA is required to request that 
a claimant provide any evidence in his or her possession that 
pertains to the claim.  

In an informal hearing presentation dated in June 2004, the 
veteran's representative asserted that VA has failed to 
comply with the notice provisions of the VCAA.  While the RO 
has provided several letters to the veteran addressing the 
provisions of the VCAA, these generic letters have not 
specifically addressed the matters on appeal and are not 
sufficient to satisfy the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In particular, the Board 
notes that the RO has not adequately informed the veteran of 
the evidence and information that he should submit of the 
evidence that VA would obtain on his behalf.  

The Board also notes that pertinent medical evidence, 
including compensation and pension examination reports, has 
been received since the RO issued a supplemental statement of 
the case in July 2003 addressing the issues of an increased 
rating for memory loss and service connection for cervical 
spine disability and a statement of the case in September 
2003 addressing service connection for paralysis of the 
median nerve.  

Applicable VA regulations require that pertinent evidence 
must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2003).  A review 
of the claims folder does not indicate that any such waiver 
has been received.  

Finally, the Board notes that although the veteran was 
afforded a VA neurological examination in November 2003, the 
examiner did not provide an opinion concerning the etiology 
of the veteran's cervical spine disability.  In addition, the 
April 2002 opinion of a VA spine examiner that it is "not 
likely" that the degenerative disk disease of the veteran's 
cervical spine is secondary to his lumbar spine disability is 
not adequate for adjudication purposes since a "likely" 
relationship is not required to establish service connection.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)), to 
include notification that he should 
submit any pertinent evidence in his 
possession; medical evidence, such as a 
statement from a physician, of a nexus 
between current cervical spine disability 
and his military service or his service-
connected low back disability; and 
medical evidence, such as a statement 
from a physician, of a nexus between 
current median nerve disability and his 
military service or service-connected 
disability.  In addition, he should be 
requested to provide identifying 
information and any necessary 
authorization to enable VA to obtain any 
medical records, not already associated 
with the claims folder, pertaining to 
post-service treatment or evaluation of 
any of the disabilities at issue.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence. 

3.  Thereafter, the veteran should be 
afforded an examination by a physician 
with sufficient expertise to determine 
the nature and etiology of any currently 
present disability of the cervical spine.  

The claims folders must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
Based upon the examination results and a 
review of the historical material in the 
claims files, the examiner should provide 
an opinion, with respect to each 
currently present disorder of the 
veteran's cervical spine as to whether it 
is at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service or was caused 
or chronically worsened by service-
connected disability.  

The supporting rationale for each opinion 
expressed must also be provided. 

4.  The RO should then review the claims 
folders to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  In addition, the 
RO should undertake any other development 
it determines to be indicated.

5.  After completion of all of the 
necessary development, the RO should 
adjudicate the issues on appeal based on 
a de novo review of the pertinent 
evidence and without regard to any prior 
adjudication of the claims.  In 
evaluating the veteran's service-
connected memory loss, the RO should 
consider whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth. 

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


